Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 1 of 10




                                                   DATE FILED: September 4, 2020
                                                   CASE NUMBER: 2020CV258




                                                                       EXHIBIT
                                                                         A
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 2 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 3 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 4 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 5 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 6 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 7 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 8 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 9 of 10
Case 1:20-cv-02901-MEH Document 2 Filed 09/24/20 USDC Colorado Page 10 of 10
